United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10201
                         Summary Calendar


TIM B. GILLIAM,

                                    Plaintiff-Appellant,

versus

CITY OF FORT WORTH TEXAS; TARRANT COUNTY TEXAS; JONE E. GREY,
Vice Officer, Fort Worth,

                                    Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:04-CV-473-A
                       --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Tim B. Gilliam, Texas inmate # 1175788, appeals the

dismissal of his 42 U.S.C. § 1983 action pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(b).   Gilliam contends that the defendants

violated his rights in numerous ways during his arrest,

subsequent incarceration, criminal trial, and a subsequent

probation revocation proceeding.

     As the district court found, Gilliam has not shown that

Tarrant County had a role in the events surrounding his arrest.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10201
                                -2-

Gilliam was arrested by Fort Worth police officers, he was

incarcerated in a jail run by the City of Mansfield, Texas, and

he was prosecuted by a district attorney acting as an agent of

the State of Texas.   See Esteves v. Brock, 106 F.3d 674, 678 (5th

Cir. 1997) (A “district attorney is an agent of the state, not of

the county in which the criminal case happens to be prosecuted”).

     We conclude that Gilliam’s claims against Officer Grey are

without merit.   The district court did not err in holding that

the state court trial transcript showed that Officer Grey

believed that she had reached a deal with Gilliam for sex in

exchange for money.   However, because he was charged with

committing a different offense than the one described by Grey, he

was acquitted.   Gilliam’s claims against Grey lack an arguable

basis in fact or in law under 28 U.S.C. § 1915(e)(2)(B).

     We further hold that Gilliam’s claims against Grey are

barred by Heck v. Humphrey, 512 U.S. 477 (1994).   Although

Gilliam was acquitted of the criminal charge stemming from his

arrest, we conclude that a judgment in favor of Gilliam on his

arrest claims or on his claims of official oppression and

harassment would imply the invalidity of his revocation.      See

Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (applying

Heck to probation revocations); see also Esteves, 106 F.3d at 676

(this court may affirm on any grounds supported by the record).

     Gilliam’s claims against Fort Worth relating to his parole

revocation also are barred by Heck.   His claims against Fort
                            No. 05-10201
                                 -3-

Worth relating to his incarceration lack an arguable basis in law

or fact under 28 U.S.C. § 1915(e)(2)(B).   Gilliam has not alleged

facts to show a “direct causal link” between a policy or custom

of Fort Worth and the denial of his rights.   See Board of County

Comm’rs v. Brown, 520 U.S. 397, 404 (1997).   He was incarcerated

at a facility run by the City of Mansfield, not Fort Worth, and

he can not show a “direct causal link” between a Fort Worth

“policy” to deliver its prisoners to the custody of the Mansfield

jail and any unconstitutional conditions he suffered there.

Finally, as previously noted, Gilliam was prosecuted by the

district attorney, who was acting as an agent of the state.       See

Esteves, 106 F.3d at 678.

     Because this litigation presents no “exceptional

circumstances,” the district court did not abuse its discretion

in denying Gilliam’s motion for appointment of counsel, and we

deny Gilliam’s renewed motion for appointment of counsel.       See

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).     Finally,

Gilliam’s motion for leave to file supplemental briefs also is

denied.

     Gilliam is warned that the district court’s dismissal of his

action counts as a strike under 28 U.S.C. § 1915(g).    If he

accumulates three strikes, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See Adepegba v.
                          No. 05-10201
                               -4-

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C.

§ 1915(g).

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED; MOTION

TO FILE SUPPLEMENTAL BRIEFS DENIED; SANCTION WARNING ISSUED.